Citation Nr: 1625773	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-07 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left elbow disability.

2.  Entitlement to service connection for a hernia.

3.  Entitlement to service connection for vision loss.

4.  Entitlement to service connection for depression with insomnia.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for radiculopathy, right and left lower extremities, claimed as secondary to service-connected lumbar spondylosis and degenerative disc disease.

7.  Entitlement to an initial rating in excess of 10 percent for lumbar spondylosis and degenerative disc disease prior April 1, 2011.

8.  Entitlement to an initial rating in excess of 20 percent for lumbar spondylosis and degenerative disc disease from April 1, 2011.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 2003 to January 2004, including service in Kuwait from March 2003 to July 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2010, December 2010 and December 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  With respect to the issues of entitlement to increased initial ratings for the Veteran's service-connected lumbar spine disability, the March 2016 VA Form 8, Certification of Appeal, shows that this issue arises from an April 2011 rating decision.  In this regard, the Veteran stated that he disagreed with that decision in his June 2011 notice of disagreement (NOD) when he asserted his entitlement to a higher rating.  However, his NOD is also timely with respect to the RO's December 2010 initial grant of service connection for lumbar spondylosis and assignment of a 10 percent rating, effective May 1, 2009.  Thus, the Board finds that this initial rating decision is the proper rating decision on appeal.  38 C.F.R. §§ 20.200, 20.201.  Consequently, the issue has been bifurcated as is shown on the title page of this decision. 

In a January 2016 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine thus recharacterizing his service-connected lumbar spine disability to include degenerative disc disease.  

In addition to the issues noted on the title page of this decision, the Veteran also appealed the RO's January 2012 denial of his claim for service connection for erectile dysfunction, claimed as secondary to service-connected lumbar spondylosis and degenerative disc disease.  However, the RO subsequently granted service connection for erectile dysfunction in February 2016.  As this represents a full grant of the benefits sought with respect to this issue, the issue is no longer in appellate status and will not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for a left elbow disability, hernia, vision loss, depression with insomnia, and diabetes mellitus, as well as the issue of entitlement to a disability rating in excess of 20% from May 1, 2009, for service-connected lumbar spondylosis and degenerative disc disease are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Based on the evidence of record, the Veteran is not shown to have diagnosed radiculopathy of the right or left lower extremity or to have had such disability at any time during the appeal period.

2.  From May 1, 2009, to April 1, 2011, the Veteran's service-connected lumbar spondylosis and degenerative disc disease was manifested by painful limitation of motion that more nearly approximates the criteria for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.


CONCLUSIONS OF LAW

1.  Radiculopathy of the right and left lower extremities was not incurred in or aggravated by service and is not proximately related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an increased rating to 20 percent for lumbar spondylosis and degenerative disc disease for the period from May 1, 2009, to April. 1, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Regarding notice and the issues involving entitlement to higher initial ratings for the Veteran's service-connected lumbar spine disability, these issues arise from the AOJ's initial grant of service connection and are thus downstream issues from that of service connection (for which a June 2009 VCAA notice letter was duly sent).  Accordingly, another VCAA notice letter is not required.  VAOPGCPREC 8-2003. 

As to the issue of entitlement to service connection for radiculopathy, right and left lower extremities, VA notified the Veteran in November 2011 of the information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently adjudicated in March 2016. 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording a VA examination.  As far as the Veteran's service treatment records, despite adequate efforts to obtain these records in their entirety, these records are unavailable for review with the exception of a post-deployment health assessment report dated in March 2003.  See December 2009 VA Memorandum of Unavailability.  In cases where the Veteran's service treatment records are, through no fault of his own, unavailable, a heightened duty exists to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where the Veteran's service treatment records have been destroyed or lost, there is a duty to advise the Veteran to obtain other forms of evidence). 

In December 2009, the Veteran was informed of the unavailability of his service records and was asked to submit any records that he may have in his possession or information as to their location.  In January 2010, the Veteran submitted postservice hospital records.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

II.  Facts

VA treatment records from as early as February 2004 reflect the Veteran's complaint of low back pain.  In February 2004, he complained of low back pain with "irradiation" to the left side.  He denied paresthesia and numbness.  Findings revealed that range of motion was intact and muscle tone was adequate.  There were no deformities and no gross motor and sensory deficit.  In June 2004, the Veteran complained of low back pain with paresthesia along the right leg.  He assessed the pain as at a level 4 out of 10 (10 being the worst).  Findings again showed that range of motion was intact and muscle tone was adequate.  There were no deformities and no gross motor and sensory deficit.  These findings are similarly noted on VA outpatient treatment records in March 2005 and July 2005.  

A February 2008 VA outpatient general note shows that the Veteran came to the clinic requesting re-evaluation by a primary provider.  He reported that he had not been evaluated at a primary provider care clinic since November 2006.  

A March 2008 VA primary care telephone clinic record contains the results of lumbar spine x-rays showing spondylosis and a report that the Veteran's low back pain kept worsening.  Instructions were given for a lumbar magnetic resonance imaging (MRI).

An August 2008 MRI report shows multilevel degenerative changes, worse at L3-L4 level, and straightening of the lumbar lordosis, possibly secondary to muscle spasm versus positioning.  Subsequent treatment records also show that musculoskeletal range of motion was "intact" and that the Veteran had adequate muscle tone.  There were no deformities or gross motor or sensory deficit.  Recommendations were for the Veteran to continue with Gabapentin and Ibuprofen as needed.  

An April 2011 VA examination report reflects the Veteran's complaint of worsening low back pain and numbness in his legs.  He also complained of leg weakness.  He assessed his pain as a level 8 out of 10 (10 being the worst) and stated that it occurred daily and was constant.  He further complained of radiating pain to the right leg.  He denied using any walking devices and he denied urinary or bowel problems, paresthesias or unsteadiness.  On examination the Veteran had normal posture and gait with no lumbar lordosis, flattening, scoliosis or thoracolumbar spine ankylosis.  There were findings of left and right spasm, and no atrophy.  There was also no guarding or weakness, but there was pain on motion and tenderness.  The muscle spasm, tenderness or guarding was not found to be severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion revealed flexion from 0 to 60 degrees, extension from 0 to 20 degrees, right and left lateral flexion from 0 to 30 degrees and right and left lateral rotation from 0 to 30 degrees.  As noted, there was objective evidence of pain on motion.  There was also objective evidence of pain following repetitive motion, but no additional limitations.  Neurological and motor findings were unremarkable and there was normal muscle tone and no muscle atrophy.  The examiner reported that the Veteran had been working as a full time truck driver for the past 10 to 20 years and had lost an estimated 6 to 7 days of work over the past 12 months due to low back pain and medical appointments.  After relaying the August 2008 MRI results, the examiner diagnosed the Veteran as having lumbar spondylosis.  He opined that this condition did not affect the Veteran's usual occupation, and ranged from no effects to severe and preventative effects as far as activities of daily living.  

A July 2011 VA outpatient record notes that the Veteran had ambulation impairment due to low back pain.  A single tip cane was ordered for him.  This record also shows that surgery was discussed as an alternative, but that the Veteran was not interested in surgery.  A December 2011 record shows that the Veteran was given injections of Kenalog and Toradol for pain.

VA outpatient treatment records from 2011 through 2014 show that the Veteran had chronic low back pain and that his musculoskeletal range of motion was "intact."  They also show that he had adequate muscle tone and had no deformities or gross motor or sensory deficit.  Recommendations were that the Veteran to continue with Gabapentin and Ibuprofen as needed.  

At a VA examination in December 2014, the Veteran demonstrated forward flexion from 0 to 50 degrees, extension from 0 to 10 degrees, right and left lateral flexion from 0 to 15 degrees and right and left lateral rotation from 0 to 15 degrees.  These findings were noted to contribute to functional loss due to difficulty bending over.  There was objective evidence of pain.  The examiner reported that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Findings were also positive for guarding or moderate muscle spasm which did not result in an abnormal gait.  Strength was 5/5 and there was no atrophy.  Reflexes were 2+.  Additional findings revealed normal touch, negative straight leg raise, and no radicular pain.  The examiner reported that findings were positive for intervertebral disc syndrome (IDVS) with episodes of bedrest for one week, but less than two weeks.  He also opined that the Veteran did not have functional impairment and that this condition did not affect his work.  

VA outpatient treatment records include a November 2015 record which shows that the Veteran had chronic low back pain and that his musculoskeletal range of motion was "intact."  They also show that he had adequate muscle tone and had no deformities or gross motor or sensory deficit.  Recommendations were for him to continue with Gabapentin and Ibuprofen as needed.  


III. Analysis
A.  Service Connection for Bilateral Radiculopathy, Lower Extremities

Law and Regulations

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See Fed. Reg. 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  As the Veteran's claim for service connection for the present disabilities was filed after October 2006, the current version of 38 C.F.R. § 3.310 as outlined above is for consideration.  See 38 C.F.R. § 3.310 (2015).  With that said, under the facts of this case, the regulatory change does not impact the outcome of the appeal.

Regardless of the theory under which service connection is claimed or analyzed, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Again, the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain, 21 Vet. App. at 321; see also Romanowsky, 26 Vet.App. at 293.  

Discussion

As noted, the Veteran's service treatment records are unavailable for review with the exception of a December 2003 post-deployment health assessment report in which the Veteran denied having any medical problems that developed during his deployment.  This report also shows that no medical referrals were indicated.  This evidence notwithstanding, the Veteran asserts that he developed radiculopathy in both lower extremities as a result of his service-connected low back disability.  

The earliest medical evidence of a complaint of radiculopathy is a February 2004 VA outpatient clinic record reflecting the Veteran's complaints of low back pain with "irradiation" to the left side.  He denied paresthesia and numbness.  Findings revealed that range of motion was intact and muscle tone was adequate.  There were no deformities and no gross motor and sensory deficit.  In June 2004, he complained of low back pain with paresthesia along the right leg.  Similar findings were made at that time.  A July 2011 VA treatment record reflects the Veteran's report of low back pain with "irradiation" to his testicles.  In December 2011, he complained of an exacerbation of low back pain with "irradiation" to the right anterior leg of two weeks duration.  There is also a February 2009 VA physical medicine clinic record which notes that there were no neurological or radicular signs.  In addition, neurological findings at the April 2011 and December 2014 VA examinations were unremarkable, and the December 2014 VA examiner specifically reported that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  Straight leg raise test results were negative at this examination.  

The evidence outlined above shows that, despite the Veteran's subjective complaints of radiating pain beginning in 2004, which the Board finds credible, there is no medical evidence that supports a diagnosis of radiculopathy.  That is, there is no confirmative evidence of a radiculopathy on examination or from radiographic studies.  Rather, VA outpatient records and examination reports since 2004 consistently show that there were no neurological findings.  Thus, as no objective neurologic abnormalities have been demonstrated, service connection for radiculopathy is not warranted.

Regarding the Veteran's assertion that he has radiculopathy of his lower extremities due to his service-connected low back disability, as a lay person he is competent to testify as to his symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336   (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).  However, the lack of neurological findings in the VA outpatient treatment records and at the April 2011 and December 2014 VA examinations, as well as the opinion of the December 2014 VA examiner that the Veteran does not have any signs or symptoms due to radiculopathy, outweigh the more general and conclusory opinion of the Veteran that his subjective symptoms constitute radiculopathy.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).

Inasmuch as the first element of the claim for service connection for radiculopathy, right and/or left lower extremity has not been established, i.e., competent evidence of this disability, the weight of evidence is against the claim on this basis and the claim must be denied.  Shedden, 381 F. 3d at 1167.  It follows that no further discussion of the other essential elements of a service connection claim is necessary.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).

B.  Increased Initial Ratings for Lumbar Spondylosis and Degenerative Disc Disease 

Law and Regulations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.1.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating any musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

Disabilities of the spine, including lumbosacral strain (Diagnostic Code 5237), are rated under the General Rating Formula for Diseases and Injuries of the Spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  The General Rating Formula for Diseases and Injuries of the Spine provides that a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Code 5237.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id. 

Normal ranges of motion of the thoracolumbar spine are flexion from 0 degrees to 90 degrees, extension from 0 degrees to 30 degrees, lateral flexion 0 degrees to 30 degrees bilaterally, and lateral rotation from 0 degrees to 30 degrees bilaterally.  38 C.F.R. § 4.71, Plate V; see also 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Under the Formula for Rating IVDS based on incapacitating episodes, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Code 5243.

Discussion

	Rating in Excess of 10 Percent from May 1, 2009 to April 1, 2011

As the evidence outlined above shows, there are no objective lumbar range of motion findings on record until the April 2011 VA examination report.  Thus, for the pertinent period prior to April 1, 2011, i.e. from May 1, 2009, to April 1, 2011, the Board must look to VA outpatient records as well as the Veteran's statements in order to properly assess the severity of his lumbar spine disability.  In this regard, a March 2008 VA outpatient record notes that the Veteran's low back pain kept worsening.  VA outpatient records also show that the Veteran underwent a physical medicine rehab consult in February 2009 at which time active range of motion for back extension, flexion, rotation and lateral flexion, the Veteran was determined to be "mildl[y] to moderate[ly]" limited by pain.  This report also shows that the Veteran was referred to physical therapy.  Physical therapy records, in turn, show that the Veteran attended approximately 10 sessions from March 2009 through May 2009 at which times he described his back pain as "constant and strong," and demonstrated difficulty with mobility at the treatment table.  They also show that he was unable to perform his back exercises because they aggravated his back pain.  Additionally, the Board notes that the April 1, 2011, VA examination report, which was the basis for the RO's grant of an increased, 20 percent disability rating, noted that the Veteran's disability course since onset was "progressively worse."  

In light of the findings above showing worsening low back pain since March 2008 and decreased lumbar mobility due to pain as demonstrated in treatment records from 2009 to 2011, the Board finds that, by resolving reasonable doubt in the Veteran's favor, he meets the criteria for a 20 percent rating under Code 5237.  38 C.F.R. § 4.3.  The fact that VA primary care records for this period note that the Veteran's range of motion was "intact" carries little probative weight when considering that such records from 2011 to 2015 similarly note that range of motion was "intact."  This is despite April 2011 and December 2014 VA examination reports containing findings that clearly show limitation of motion on flexion, extension, bilateral lateral flexion and rotation.  For these reasons, the board finds that the criteria for a 20 percent rating for the period from May 1, 2009 to April 1, 2011 have been satisfied.  See 38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for radiculopathy, right and/or left lower extremity, claimed as secondary to service-connected lumbar spondylosis and degenerative disc disease, is denied.

Entitlement to an increased rating to 20 percent for lumbar spondylosis and degenerative disc disease for the period from May 1, 2009, to April 1, 2011, is granted. 


REMAND

Initially, with regard to the issue of the Veteran's entitlement to an increased disability rating for his service-connected lumbar spondylosis and degenerative disc disease, the Board has granted the Veteran an increased disability rating to 20 percent, effective May 1, 2009.  Hence, the remaining issue is whether the Veteran is entitled to a disability rating in excess of 20 percent as of May 1, 2009.  The Board notes that the Veteran was afforded a VA thoracic spine examination in December 2014.  The examiner noted pain on examination that caused functional loss.  With regard to which range of motion exhibited pain, the examiner indicated as follows: forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation.  Although the examiner found no additional loss of function or range of motion after repetitive use testing times three, the examiner made no initial finding as to the degree of range-of-motion loss due to pain as required by DeLuca.  See Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011) (holding that "it is unclear from the examiner's notation regarding the appellant's range of motion on flexion and extension  . . . whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain" and that "it is important for the medical examiner to note this information so that the VA rating official can have a clear picture of the nature of the veteran's disability and the extent to which pain is disabling").  As such, the Board finds the December 2014 examination is inadequate in this regard and reexamination is warranted.  See Bowling v. Principi, 15 Vet.App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

With regard to the service connection claims on appeal, in his May 2010 notice of disagreement, the Veteran related all of his claimed disabilities to a "severe corporal trauma" that he stated he sustained while serving aboard a civilian-ship transporter called "Cape Race."  While he did not further elaborate on this, he did state that he has been suffering from the claimed conditions ever since the incident.  

Unfortunately, the Veteran's service treatment records are unavailable for review despite multiple efforts to obtain them.  See December 2009 VA Memorandum.  In a case in which a Veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist him in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991).

As far as postservice treatment records, these records reflect the Veteran's report in July 2005 of having anxiety since service and his spouse's report at a VA social work examination in October 2015 that the Veteran's mood changed ever since his arrival from Kuwait in 2004.  He was most recently diagnosed in November 2015 as having uncomplicated depression.  In terms of his claimed left elbow condition, the Veteran reported at a VA clinic in November 2008 that he had pain at the left elbow and had been unable to elevate the arm past his shoulder level ever since he left service in 2004.  In this regard, he reported that he had a fall in service.  A November 2008 VA clinic record contains left elbow x-ray findings consistent with moderate degenerative joint disease, and also reflects a diagnosis of left lateral epicondylitis.  Postservice VA records further reflect various diagnoses related to the Veteran's eyes and they reflect diagnoses of diabetes mellitus.  They also show that he underwent right inguinal hernia repair in January 2008.

In light of the Veteran's assertions of experiencing symptoms of the claimed disabilities ever since service, the present diagnoses outlined above with respect to the claimed disabilities, and considering VA's heightened duty to assist the Veteran in this appeal, the Board finds that a medical nexus opinion must be obtained that addresses whether the Veteran's currently claimed disabilities are related to service.  See McLendon v. Nicholson, 20 Vet. App 79 (2006).

Lastly, all outstanding VA treatment records should be obtained and associated with the Veteran's electronic claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.  Update the claims file with any outstanding  VA treatment records 

2.  Schedule the Veteran for a VA medical examination to determine the nature and severity of his service-connected lumbar spondylosis and degenerative disc disease.  Access to records in the appellant's electronic VA claims files must be made available to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should specifically delineate all symptoms associated with the appellant's service-connected disability, to include any neurological impairment and decreased range of motion, and comment on the severity of those symptoms.  The examiner must also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any pain, weakened movement, excess fatigability, or incoordination.  

The examiner should also state whether the appellant's service-connected low back disability results in incapacitating episodes manifested by physician-prescribed bed rest, and if so, the duration of any episodes in the past 12 months should be reported.

3.  Schedule the Veteran for appropriate VA examinations to address the current nature and etiology of his claimed left elbow disability, hernia, vision loss, depression with insomnia and diabetes mellitus.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

The examiners should set forth all current diagnoses related to the disabilities on appeal, and provide an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that these diagnoses are related to service.  All relevant medical records, including the electronic claims folders, must be made available to the examiners for review of pertinent documents therein.  The examination reports should specifically state that such a review was conducted.  A rationale for all opinions should be provided.
 
4.  After completing the aforementioned development and any additional development deemed necessary regarding the issues on appeal, the AOJ should readjudicate the issues.  Consideration must be given to all additional evidence received.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a fully responsive supplemental statement of the case and be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÈ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


